Citation Nr: 1760697	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, psycho-physiological insomnia, and circadian rhythm sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for entitlement to service connection for insomnia.

The Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge. However, the Veteran later withdrew this request. See 38 C.F.R. § 20.704(e) (2017).

The Veteran initially claimed entitlement to service connection for insomnia, which was denied by the RO. However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). The record raises the issue of service connection for a sleep disorder, to include sleep apnea, psycho-physiological insomnia, and circadian rhythm sleep disorder. Therefore, the Board has recharacterized the issue more broadly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.

The Veteran has been diagnosed as having obstructive sleep apnea, psycho-physiological insomnia, and circadian rhythm sleep disorder.  

During service, he was treated for difficulty sleeping on several occasions, to include on April 26, 1962, July 14, 1962, October 18, 1962, March 30, 1963, December 5, 1962, and December 26, 1962.  He was also treated for sinus problems on several occasions during service, to include on August 2, 1961, September 13, 1961, November 3, 1961, January 2, 1962, January 25, 1962, February 20, 1962, March 9, 1962, March 24, 1962, and February 24, 1963.  Of note, on March 9, 1962, the Veteran stated that he had recurrent nasal stuffiness and sinus congestion which makes breathing through his nose difficult.

The Veteran has not been afforded a VA examination concerning his sleep disorder claim.  Because there is an indication that his current sleep disorder may have had its onset during service, remand is required for an appropriate VA examination and opinion.

Further, during a VA psychiatric examination in June 2013 the examiner noted that the Veteran had been prescribed Ativan and temazepan through the VA in 1997.  These treatment records are not associated with the file.  Accordingly, the Veteran's complete VA treatment records must be obtained on remand.  His updated private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to March 2007 and dated from July 2007, forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Scott & White, dated from February 2013, forward.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sleep disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit a full history from the Veteran.  The examiner must then address the following:

(a)  Identify all current sleep disorders found to be present, i.e., obstructive sleep apnea, psycho-physiological insomnia, and circadian rhythm sleep disorder.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder had its clinical onset during active service or is related to any incident of service.

In providing these opinions, the examiner(s) must acknowledge and consider the following:

* The service treatment records showing treatment for sleep problems on April 26, 1962, July 14, 1962, October 18, 1962, March 30, 1963, December 5, 1962, and December 26, 1962.  

* The service treatment records showing treatment for sinus problems on August 2, 1961, September 13, 1961, November 3, 1961, January 2, 1962, January 25, 1962, February 20, 1962, March 9, 1962, March 24, 1962, and February 24, 1963.  In particular -  on March 9, 1962, the Veteran stated that he had recurrent nasal stuffiness and sinus congestion which made breathing through his nose difficult.

* The post-service treatment records from Scott & White, dated as early as February 1995, showing findings of obstructive sleep apnea, psycho-physiological insomnia, and circadian rhythm sleep disorder.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


